Citation Nr: 0924555	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  05-19 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the Veteran's petition to 
reopen the case for service connection for hepatitis C, but 
denied the claim.  This claim was previously before the Board 
in December 2008.  The Board also granted the Veteran's 
petition to reopen the claim, and remanded the claim for 
further development of the record, including the collection 
of records from the Social Security Administration (SSA).  
The SSA responded that no records were available.  The 
Veteran filed a claim for disability with the SSA in November 
2000.  That claim was denied and the medical records have 
been destroyed.    

The Veteran testified at a hearing at the RO in October 2005.  
A transcript of that hearing is of record and associated with 
the claims file. 


FINDINGS OF FACT

1. Service treatment records are negative for any hepatitis C 
treatment or diagnosis. 

2. Hepatitis C was not manifested until many years after 
service. 

3. The Veteran's currently diagnosed hepatitis C is not 
causally or etiologically related to any incident or injury 
in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
Hepatitis C are not met.  38 U.S.C.A. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in October 2002, October 2004, 
January 2005, and March 2006 that fully addressed all notice 
elements.  

In the letters sent in October 2002, October 2004, and 
January 2005, the RO provided timely notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as 
specifying the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the March 2006 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Veteran was afforded VA 
examinations in October 2005 and January 2009, which included 
a review of the claims file.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995)(regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).   

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  

Merits of the Claim

The Veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The Veteran claims that he contracted hepatitis C 
when in-service innoculations  were administered by the jet 
injection system.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for hepatitis C.

In order to establish a service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See Veterans Benefits Administration (VBA) letter 211B (98- 
110) November 30, 1998.  

Service treatment records are negative for any treatment or 
diagnosis of hepatitis C.  The Veteran's separation exam in 
March 1971 is negative for any reference to hepatitis C or 
related symptoms.  

The Veteran's hepatitis C was diagnosed in approximately 
2001, constituting a period of approximately 30 years after 
separation from service.  Although it was not until 1990 that 
a hepatitis C test became available, there is no objective 
medical evidence of record (i.e., as noted by a competent 
physician or medical care professional) that the Veteran 
showed any signs or symptoms of hepatitis C until three 
decades after separation from service.  Moreover, once the 
hepatitis C test became available in 1990, a diagnosis was 
not rendered until approximately eleven years later.

Although the Veteran claims that he contracted hepatitis C 
during service during his inoculation with the jet injection 
system, there is insufficient evidence to support this theory 
of entitlement.  In support of his claim, the Veteran 
submitted several statements in which he alleged that he had 
been injected with an air gun, which was covered with blood 
at the time of injection.  While the Veteran admitted to 
intravenous drug use, he stated that he only used a clean 
needle from a pack about four or five times.  He also 
submitted statements from two fellow Veterans that support 
his claim that the injections guns used during service were 
not sterilized between uses. 

The Veteran underwent two VA examinations in October 2005 and 
January 2009.  In October 2005, the VA examiner noted that 
the Veteran admitted to smoking hashish, intravenous drug 
use, and receiving a tattoo prior to service.  While the 
Veteran contends that he contracted hepatitis C from the use 
of a non-sterile air gun during service, the examiner 
concluded that the inoculation gun has not been shown to be a 
source of obtaining hepatitis C, and given the Veteran's 
exposure to other risk factors, it is less likely than not 
for his hepatitis C to have been caused by the air gun.  

At the January 2009 VA examination, the Veteran was re-
examined by the same physician that had performed his 2005 
exam.  The examiner stated that after reviewing the studies 
submitted by the Veteran regarding the transmission of 
hepatitis C with jet gun injections, it was biologically 
plausible that hepatitis C could have been transmitted by the 
jet gun injection.  However, the examiner stated that given 
the multitude of risk factors, the chief being intravenous 
drug use, it would otherwise be speculative to state the 
absolute cause of his acquisition of hepatitis C. 

The Board has considered to the publications and studies 
filed by the Veteran in January 2006 and December 2008 and to 
the statements submitted by fellow Veterans concerning the 
use of the injection gun.  Specifically, the reports 
indicated that jet-injected inoculations can be safely used 
if they are protected by the sterile anticontaminant 
disposable service.  Such study revealed that eight persons 
tested positive for the hepatitis C virus.  Another study 
concluded that needleless jet injector systems are 
potentially beneficial for mass immunization progress, but 
they may transfer blood-borne viruses, and a Food and Drug 
Administration report reflects a statement from a jet-gun 
Injector manufacturer that if a jet gun is not wiped off 
after each person, it is possible to transmit hepatitis C 
every one in three injections.  

Such literature such does not provide evidence that the 
Veteran received inoculations with a contaminated jet 
injection gun.  Such literature only suggests that hepatitis 
C or blood-borne viruses and hepatitis C could be transmitted 
with a contaminated gun.  Such literature phrased using such 
terms as "may" and "possible" amounts to speculation and 
cannot provide the basis for service connection.  Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or mere possibility.  
38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991) (a medical treatise submitted by an appellant 
that only raises the possibility that there may be some 
relationship between sickle cell anemia and the Veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
Veteran's death); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  In sum, the 
preponderance of the evidence is against a finding  that the 
Veteran's hepatitis is causally related to jet injection gun 
use during service.

However, the record also documents that the Veteran has a 
history of high-risk behavior.  The evidence of record, 
including the Veteran's statements, reflect that he used 
intravenous drugs during the 1970's and received tattoos 
prior to service.  

The only remaining evidence of record is the VA examiner's 
opinions, and such examiner first determined that the 
Veteran's hepatitis C was unrelated to service and 
subsequently, after considering the Veteran's additional 
evidence, was unable to offer an opinion with regard to 
etiology without resorting to speculation.  The evidence is 
highly suggestive that the Veteran has engaged in 
considerable hepatitis risks, including intravenous drug use.

The evidence does not support a finding that his hepatitis C 
is etiologically related to his period of service.  The 
Veteran has not reported having medical training, and is not 
competent to render medical diagnoses or opinions as to 
medical causation.  Matters involving diagnostic skills must 
be addressed by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107. In this case, the 
preponderance of the evidence is against a link between the 
Veteran's hepatitis C and his service.  The Board therefore 
denies the appeal of service connection for hepatitis C.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement for service connection for hepatitis C is denied.



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


